DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior arts cited in this office action:
Kunita et al. (US 20070122027 A1, hereinafter “Kunita”) 
Gloudemans et al. (US 20090128577 A1, hereinafter “Gloudemans”)
Kim et al. (US 20020019258 A1, hereinafter “Kim”)

Response to Arguments
Applicant’s Arguments/Remarks filed on 02/04/2021 have been fully considered and are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US 20070122027 A1, hereinafter “Kunita”) in view of Kim et al. (US 20020019258 A1, hereinafter “Kim”).
Regarding claims 1, 13 and 14:
 	Kunita teaches an image processing apparatus (Kunita [0239], [0240], [0292]-[0293], [0424, figs. 6 and 7, claim 11 where Kunita discloses an image processing method, system, apparatus and non-transitory computer readable medium) comprising:
an obtainment unit configured to obtain a captured image from one or more image capturing devices (Kunita abstract, [0011], [0026], where Kunita discloses selecting captured images from one or more cameras);
a determination unit configured to determine whether the captured image obtained by the obtainment unit is inappropriate for using to generate a virtual viewpoint image corresponding to a position of a virtual viewpoint and a direction of a virtual viewpoint (Kunita abstract, [0244], [0278], [0385], [0538], where Kunita discloses selecting the camera based on positions projection and or angle of the camera for the viewpoint); and 
a notification unit configured to notify a generation device, which is configured to generate the virtual viewpoint image, of information indicating a determination result by the determination unit (Kunita [0385]-[0388], [0400], figs. 6, 11, 29, 30 and 35, where Kunita teaches information regarding the selected camera set is passed for allowing the generation of the virtual viewpoint).

wherein the generation device generates the virtual viewpoint image without using image data based on the captured image which corresponds to the information output by the output unit and is determined, by the determination unit, to be inappropriate for using to generate the virtual viewpoint image.
However, Kunita teaches a rendering mean connected to a generated image output means (unit) that is controlled based on the result of the viewpoint determination means (unit) the color determination means and the existence probability means. Furthermore, Kim, in the same line of endeavor teaches a method and apparatus for evaluating motion data wherein a plurality of cameras are configured to acquire image information and filter that passes light corresponding to markers that appears as blobs. The blobs location are used to calculate three dimensional positions of the markers information is provide to the 3D reconstruction position where appropriate cameras/images that are deemed suitable or appropriate are selected based on the markers and those that are deemed not suitable or inappropriate are not selected (discarded) for reconstructing the 3D position (Kim [0038]-[0040], figs. 6 and 8).

Therefore, taking the teachings of Kunita and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to avoid images among a plurality of images that have deficiencies such as occlusion and provided to a 3D generating section to generate the virtual viewpoint based on good images and (Kim [0040]-[0041]).
Claims 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US 20070122027 A1, hereinafter “Kunita”) in view of Kim et al. (US 20020019258 A1, hereinafter “Kim”) and in view of Gloudemans et al. (US 20090128577 A1, hereinafter “Gloudemans”) 
Regarding claim 2:
	Kunita in view of Kim teaches all the limitations of this clam except wherein the determination unit executes detection processing for detecting a specific object from the captured image, and the captured image in which the specific object has been detected is determined to be inappropriate for using to generate the virtual point image used for generating the virtual viewpoint image.
However Gloudemans in the same line of endeavor teaches updating background texture for virtual viewpoint animations wherein an occlusion object detection that detects if the a particular object (such as a player) is detected in the field of view of a desired object (other players) as to occlude that object perform image processing on the image to generate other image or images without the occlusion to be use to generate a 3D image (Gloudemans [0080]-[0085], [0103], figs 5a-5j).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect specific object that block the view of the desire object such that that particular image or camera that generate the image is not use to generate the 3D image, in order to have a more accurate 3D image


Regarding claim 3:
Kunita in view of Kim and in view of Gloudemans teaches wherein the specific object is at least an object that satisfies at least one of conditions of an object of a size not less than a threshold and an object which has a predetermined image pattern (Gloudemans [0080]-[0085], figs. 5a-5j, 6b-6e, 7b-7e).

Regarding claim 5:
Kunita in view of Kim and in view of Gloudemans teaches wherein the determination unit determines, based on a result comparing captured images from two or more image capturing devices, whether the captured image from the one or more capturing devices is inappropriate for using the virtual viewpoint image (Kunita [0385]-[0388], [0400], figs. 6, 11, 29, 30 and 35; Gloudemans [0080]-[0085], figs. 5a-5j, 6b-6e, 7b-7e; Kim [0038]-[0040], figs. 6 and 8).
Regarding claim 6:
Kunita in view of Kim and in view of Gloudemans teaches wherein the determination unit determines whether the captured image from the one or more image capturing devices is inappropriate for using to generate the virtual viewpoint image based on at least one or a combination of
(1)    a difference between a size of an object detected from a captured image of a first image capturing device and a size of an object detected from a captured image of a second image capturing device,

(3)    a comparison of statistical information related to the pixel values of the captured image of the first image capturing device and the pixel values of the captured image of the second image capturing device (Kunita [0432], [0452]; Kim [0038]-[0040], figs. 6 and 8; Gloudemans [0080]-[0085], [0103]-[0105], figs. 5a-5j, 6b-6e, 7b-7e).
Regarding claim 7:
Kunita in view of Kim and in view of Gloudemans teaches wherein the virtual viewpoint image is generated based on a three-dimensional shape model that is generated by using image data based on captured images other than a captured image determined, by the determination unit, to be inappropriate for using to generate the virtual viewpoint image (Kunita [0001], [0014]; Kim [0038]-[0040], figs. 6 and 8; Gloudemans [0080]-[0085], figs. 5a-5j, 6b-6e, 7b-7e).
Regarding claim 8:
Kunita in view of Kim and in view of Gloudemans teaches wherein the virtual viewpoint image is generated based on composition processing of one or a plurality of captured images specified based on the position of the virtual viewpoint and the direction from the position of the virtual viewpoint among captured images other than a captured image determined, by the determination unit, to be inappropriate for using to generate the virtual viewpoint image (Kunita [0385]-[0388], [0400], figs. 6, 11, 29, 30 and 35; Kim [0038]-[0040], figs. 6 and 8; Gloudemans [0080]-[0085], figs. 5a-5j, 6b-6e, 7b-7e).
Regarding claim 9:
(Kunita [0078]; Kim [0038]-[0040], figs. 6 and 8; Gloudemans [0103]-[0105]).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 17, 2021